
	
		III
		112th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mrs. Shaheen (for
			 herself and Mr. Moran) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of November 14 through
		  20, 2011, as Global Entrepreneurship Week/USA.
	
	
		Whereas research has shown that between 1980 and 2005 the
			 majority of jobs in the United States were created by entrepreneurs and the
			 young companies of those entrepreneurs;
		Whereas the economy and society of the United States, as
			 well as the country as a whole, have greatly benefitted from the everyday use
			 of breakthrough innovations developed and brought to market by
			 entrepreneurs;
		Whereas Global Entrepreneurship Week/USA is an initiative
			 to celebrate the innovators and job creators who launch startups that bring
			 ideas to life, drive economic growth, and improve human welfare;
		Whereas Global Entrepreneurship Week/USA helps existing
			 and aspiring entrepreneurs to acquire the knowledge, skills, and networks
			 needed to create vibrant enterprises that will improve the lives and
			 communities of the entrepreneurs;
		Whereas, in 2010, more than 445,896 individuals
			 participated in the more than 3,200 entrepreneurial activities held in the
			 United States alone during Global Entrepreneurship Week;
		Whereas, in 2010, more than 1,300 partner organizations
			 participated in Global Entrepreneurship Week/USA, including startup
			 accelerators, business incubators, chambers of commerce, institutions of higher
			 education, high schools, businesses, and State and local governments;
			 and
		Whereas, in 2011, thousands of organizations in the United
			 States will join in the celebration by planning activities designed to inspire,
			 connect, mentor, and engage the next generation of entrepreneurs throughout
			 Global Entrepreneurship Week/USA: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of November 14 through 20, 2011, as Global Entrepreneurship
			 Week/USA; and
			(2)supports the
			 goals of Global Entrepreneurship Week/USA, including—
				(A)inspiring young
			 people everywhere to embrace innovation, imagination, and creativity;
			 and
				(B)training the next
			 generation of entrepreneurial leaders.
				
